Citation Nr: 1509384	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of this case now resides with the VA RO in Denver, Colorado.

In August 2014 the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing; a transcript of that hearing is of record.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system. 


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has right ear hearing loss that is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Based on the Veteran's testimony and his service connection for left ear hearing loss and tinnitus, it is clear that the Veteran had massive noise exposure during his active duty service.

The question remaining is whether the Veteran, in fact, has right ear hearing loss for purposes of service connection.

VA regulations state that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has been afforded VA examinations in July 2011, May 2013 and July 2013 that do not show hearing impairment that rises to the level of a disability for VA purposes.

The Veteran submitted a September 2012 private audiology examination that shows an auditory threshold of 40 decibels at the 4000 Hertz frequency, which is considered to be a disability for VA compensation purposes.  38 C.F.R. § 3.385.

Despite the VA examinations that showed less severe hearing impairment, considering the nature of the Veteran's service and giving him the benefit of the doubt the Board finds that service connection for right ear hearing loss is warranted.

ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


